Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin P. Radigan, Reg. No. 31,789, on March 24-25, 2022.
The claims have been amended as shown starting on the next page.  Note that only currently amended claims are listed.










1.	(Currently Amended) A computer system comprising:

a memory; and

a processor in communication with the memory, the processor comprising branch prediction facilities, wherein the computer system is configured to perform a method, said method comprising:

starting execution of a current instance of a transaction in a transaction execution mode;

determining whether the transaction was previously aborted;

based on the transaction being previously aborted, suppressing branch prediction updates to the branch prediction facilities, wherein branch prediction updates of branches that have previously been predicted are suppressed;

based, at least in part, on a comparison of execution progress of the current instance of the transaction to how far a previously aborted instance of the transaction progressed before being aborted, identifying that execution of instructions of the current instance of the transaction has progressed further than execution of instructions of the previously aborted instance of the transaction, and based on the identifying, discontinuing the suppressing of branch prediction updates to the branch prediction facilities for the current instance of the transaction; and

based on the transaction not being previously aborted, performing branch prediction updates to the branch prediction facilities.
3.	(Currently Amended) The computer system according to claim 2, wherein the method further comprises:

maintaining a progress indicator, the progress indicator indicating progress of execution of the transaction; and

saving the progress indicator based on aborting the transaction, wherein based on the transaction being previously aborted the predetermined number of times, branch prediction updates are suppressed until [[a]] the current instance of the transaction has progressed further than [[a]] the previously aborted instance of the transaction based on a comparison of the progress indicator of the transaction with an obtained progress indicator of the previously aborted instance of the transaction.
9.	(Currently Amended) A computer program product comprising:

at least one non-transitory computer-readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising:

starting execution of a current instance of a transaction in a transaction execution mode;

determining whether the transaction was previously aborted;

based on the transaction being previously aborted, suppressing branch prediction updates to branch prediction facilities, wherein branch prediction updates of branches that have previously been predicted are suppressed;

based, at least in part, on a comparison of execution progress of the current instance of the transaction to how far a previously aborted instance of the transaction progressed before being aborted, identifying that execution of instructions of the current instance of the transaction has progressed further than execution of instructions of the previously aborted instance of the transaction, and based on the identifying, discontinuing the suppressing of branch prediction updates to the branch prediction facilities for the current instance of the transaction; and

based on the transaction not being previously aborted, performing branch prediction updates to the branch prediction facilities.
11.	(Currently Amended) The computer program product according to claim 10, wherein the method further comprises:

maintaining a progress indicator indicating progress of execution of the transaction; and

saving the progress indicator based on aborting the transaction, wherein based on the transaction being previously aborted the predetermined number of times, branch prediction updates are suppressed until [[a]] the current instance of the transaction has progressed further than [[a]] the previously aborted instance of the transaction based on a comparison of the progress indicator of the transaction with an obtained progress indicator of the previously aborted instance of the transaction.
15.	(Currently Amended) A computer-implemented method comprising:

starting execution of a current instance of a transaction in a transaction execution mode;

determining whether the transaction was previously aborted;

based on the transaction being previously aborted, suppressing branch prediction updates to branch prediction facilities, wherein branch prediction updates of branches that have previously been predicted are suppressed;

based, at least in part, on a comparison of execution progress of the current instance of the transaction to how far a previously aborted instance of the transaction progressed before being aborted, identifying that execution of instructions of the current instance of the transaction has progressed further than execution of instructions of the previously aborted instance of the transaction, and based on the identifying, discontinuing the suppressing of branch prediction updates to the branch prediction facilities for the current instance of the transaction; and

based on the transaction not being previously aborted, performing branch prediction updates to the branch prediction facilities.
17.	(Currently Amended) The method according to claim 16, further comprising:

maintaining a progress indicator, the progress indicator indicating progress of execution of the transaction; and

saving the progress indicator based on aborting the transaction, wherein based on the transaction being previously aborted the predetermined number of times, branch prediction updates are suppressed until [[a]] the current instance of the transaction has progressed further than [[a]] the previously aborted instance of the transaction based on a comparison of the progress indicator of the transaction with an obtained progress indicator of the previously aborted instance of the transaction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, and 15, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, based, at least in part, on a comparison of execution progress of the current instance of the transaction to how far a previously aborted instance of the transaction progressed before being aborted, identifying that execution of instructions of the current instance of the transaction has progressed further than execution of instructions of the previously aborted instance of the transaction, and based on the identifying, discontinuing the suppressing of branch prediction updates to the branch prediction facilities for the current instance of the transaction.  The examiner agrees with applicant’s argument (in the last paragraph on page 8 of the response submitted on February 11, 2022) that counting a number of times a transaction has aborted (as taught by Alexander) is different than comparing execution progress of a current instance of the transaction to how far a previously aborted instance of the transaction progresses before being aborted.  Furthermore, the alternative rejection based on TEND (last 6 lines of claim 1 rejection in Office Action mailed on December 15, 2021) is overcome because discontinuing suppression of branch prediction updates in Alexander when a transaction ends in response to TEND would not involve a comparison of execution progress.  Instead, simply encountering TEND would result in discontinuing suppression.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183